Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combinations of limitations required by independent claims 14 and 17.
Sudeith (US 8,038,581) teaches a method for manufacturing an artificial climbing structure, the method comprising: providing a framework adapted to support the artificial climbing structure (column 5 lines 10-13); mounting at least one structural panel (28) on the framework (column 5 lines 10-13); providing at least one covering panel (30) comprising patterns (column 4 line 66- column 5 line 5); removably mounting the covering panel on the structural panel (column 6 lines 38-40); mounting at least one climbing hold (17) on the covering panel; and removably fixing the climbing hold to the structural panel through the covering panel (column 6 lines 8-13).
Sudeith fails to teach before providing the at least one covering panel comprising the patterns printed on the at least one covering panel: taking at least one digital photograph of a climbing route on a climbing wall; defining, based on the at least one digital photograph, the second patterns to be printed; and printing the second patterns on the at least one covering panel.
Resnicke (US 2018/035823) teaches a method of manufacturing an artificial climbing structure comprising scanning a climbing route on a climbing wall and 3D printing covering panels with the shape of the climbing route [0034], but fails to teach taking a digital photograph of the climbing wall, removably mounting the covering panel on a structural panel, mounting at least one climbing hold on the covering panel; and removably fixing the climbing hold to the structural panel through the covering panel
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784